Case 1:18-cv-00751-RGA Document 32-1 Filed 05/08/20 Page 1 of 1 PageID #: 5617


            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and
pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules. In accordance with the Standing Order for
District Court Fund effective 7/23/09, I further certify that the annual fee of $25.00 will be
submitted to the Clerk’s Office upon the filing of this motion.

Dated: May 8, 2020                           /s/ Michael L. Cook
                                             Michael L. Cook, Esq.
                                             SCHULTE ROTH & ZABEL LLP
                                             919 Third Avenue
                                             New York, NY 10022
                                             Telephone: (212) 756-2000
                                             Facsimile: (212) 593-5955
                                             Email: michael.cook@srz.com

                                             Attorney for Guardia, LLC and
                                             Cerberus Business Finance, LLC
                                             Appellees




{200.000-W0061517.}
